Case 1:20-cr-20128-JEM Document 27 Entered on FLSD Docket 10/05/2020 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 20-20128-CR-MARTINEZ

  UNITED STATES OF AMERICA,
                Plaintiff,

  v.

  ANDRE PHILLIP SCOTT,
                    Defendant.
  _________________________________________/

              DEFENDANT SCOTT’S SENTENCING MEMORANDUM

        The Defendant, Andre Scott, through undersigned counsel, files this

  memorandum to assist the Court in fashioning a sentence that is “sufficient, but not

  greater than necessary, to comply” with the objects of sentencing codified in 18

  U.S.C. §3553(a) (§3553(a)), and states that:

        As part of the negotiations that culminated in the government’s decision to

  dismiss Count 3 of the instant Indictment, and therefore reduce Mr. Scott’s

  sentencing exposure, the Defendant agreed not to request that the Court vary

  downward from the resulting advisory sentencing range. PSI at ¶ 6. As that range

  spans more than three years, 1 Mr. Scott is submitting this memorandum to support

  his position that a sentence at the very bottom – 151 months or twelve (12) years

  and seven (7) months imprisonment – is more than sufficient to satisfy §3553(a)’s

  mandates.




  1
   The Probation Office has calculated that range to be 151 months to 188 months
  incarceration. PSI at ¶ 71.
                                           1
Case 1:20-cr-20128-JEM Document 27 Entered on FLSD Docket 10/05/2020 Page 2 of 5




           Without objection, the Probation Office concludes that Mr. Scott qualifies as a

  career offender pursuant to U.S.S.G. §4B1.1 (§4B1.1). 2 PSI at ¶ 30. However, the

  two prior state convictions that support that designation – both for possessing with

  intent to sell street level amounts of marijuana – are not sufficiently egregious to

  warrant a sentence greater than 151 months in custody.

           In August of 2015, Mr. Scott was confronted by Collier County Sheriff’s

  deputies because his shirt was similar to that worn by a subject in a “suspicious

  incident” that had been reported to law enforcement. 3 PSI at ¶ 35. When the police

  approached, the Defendant walked away. As he did, he threw on the ground a

  plastic bag containing 27.8 grams of marijuana in six (6) smaller bags.               A

  subsequent pat down of his pants pocket revealed another plastic bag with four

  Xanax pills inside. Mr. Scott admitted that he intended to sell both the Xanax and

  the marijuana. He was initially sentenced to serve a twelve (12) month term of

  probation. That probation was later revoked 4 and a sentence of one year in jail was

  then imposed.




  2
   His total offense level is therefore 29 rather than 27 and his Criminal History
  Category is increased from III to VI. Absent the career offender enhancement, the
  advisory sentencing range would be 87 to 108 months imprisonment.

  3
      He was not charged with any offenses related to that incident.

  4
      The revocation was not based on any new criminal activity.

                                              2
Case 1:20-cr-20128-JEM Document 27 Entered on FLSD Docket 10/05/2020 Page 3 of 5




           Almost four years later, while a search warrant was being executed at the

  residence that the Defendant shared with others, 5 he was observed seated in the

  driver’s seat of a car parked in the driveway. PSI at ¶ 36. Also found inside the

  vehicle were a number of baggies containing between five (5) and forty-six (46)

  grams of marijuana each and a handgun. 6,            7   As before, the Defendant was

  sentenced to a term of probation which he is alleged to have violated by his

  involvement in the offenses charged here. Mr. Scott has no other arrests.

           Again, Mr. Scott is not contesting that he satisfies §4B1.1’s criteria for being

  a career offender. Nor is he asking the Court to vary downwards from the advisory

  sentencing range computed in his Presentence Investigation Report. But it should

  be noted that several courts have criticized §4B1.1 for “frequently creat[ing]

  unwarranted sentencing uniformity”, United States v. Dixon, No. 2:16cr16-MHT,

  2016 WL 4492843, at *3 (M.D. Ala. Aug. 5, 2016), as it fails to account for the

  significantly diverse types of behavior that fall within its scope. As explained in

  Dixon, “the career-offender guideline applies identically regardless of whether the

  defendant’s prior convictions were for engaging in a massive heroin-importation

  conspiracy, armed carjacking, or murder, or, on the other hand, for convictions of




  5
    On the day that the warrant was executed and on the previous day, a confidential
  informant had purchased relatively small amounts of marijuana at the premises
  from someone other than Mr. Scott.

  6
      Mr. Scott was not charged with possessing the firearm.
  7
      Ammunition and additional substances were discovered inside the residence.
                                           3
Case 1:20-cr-20128-JEM Document 27 Entered on FLSD Docket 10/05/2020 Page 4 of 5




  first-degree possession of marijuana under Alabama 8 law where the defendant

  possessed only a small amount of the drug.” Id. “Thus, if convicted of the same new

  offense based on the same criminal conduct, a defendant who had two felony

  convictions for first-degree possession of marijuana under Alabama law – no matter

  how small the quantity possessed – would receive the same criminal–history

  category and sentencing range under [§4B1.1] as another defendant with prior

  convictions for murder and conspiracy to distribute 100,000 kilograms of heroin.”

  Id.

        The Defendant does not regret entering into the Plea Agreement with the

  government as he admittedly realized a significant benefit by doing so. He is also

  not minimizing the significance of his conduct, both past and present, particularly

  his possession of firearms in February and October of last year which he acquired

  for his protection.   But, as recognized in Dixon and elsewhere, the advisory

  sentencing range here is the same as for similar offenders whose prior convictions

  involved multiple acts of violence or multiple “massive” drug transactions or a

  combination of the two. As the seriousness of his prior actions undeniably pales in




  8
   The court there explained that Alabama’s first degree possession of marijuana
  statute criminalizes possession of any amount not for personal use. Dixon, supra, at
  *1.

                                           4
Case 1:20-cr-20128-JEM Document 27 Entered on FLSD Docket 10/05/2020 Page 5 of 5




  comparison to that of those other offenders, a sentence at the lowest end of that

  range is warranted. 9

                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                                  BY:     s/ Eric M. Cohen
                                         Eric M. Cohen
                                         Assistant Federal Public Defender
                                         Florida Bar No. 328065
                                         150 West Flagler Street, Suite 1700
                                         Miami, Florida 33130-1556
                                         Tel: 305-530-7000/Fax: 305-536-4559
                                         E-Mail Address: Eric_Cohen@fd.org



                             CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2020, undersigned electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF and has served same

  via U.S. Mail to those counsel(s) who are not authorized to receive electronically

  Notice of Electronic Filing.



                                          s/ Eric M. Cohen
                                         Eric M. Cohen




  9
   Because of Mr. Scott’s history of substance abuse, PSI at ¶¶ 53-58, he asks that the
  Court recommend that he be enrolled in RDAP during his prison term.
                                            5
